Citation Nr: 1543227	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a right hand and wrist condition.

2. Entitlement to service connection for a left foot and ankle condition.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied the veteran's claims.  A videoconference hearing before the undersigned Veterans Law Judge was held in July 2015.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's hearing testimony in July 2015, he indicated he received treatment for all these disabilities at a VA medical facility in Des Moines, Iowa, immediately after his separation from service in 1976.  The earliest records on file from that VA facility are dated June 1989.  As the Veteran has identified potentially relevant VA treatment records that have yet to be associated with the Veteran's claims file, the Board must remand these issues in order that at attempt may be made to associate these records with the Veteran's claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has also reported that he received an ankle surgery at St. Mary's in Knoxville, Tennessee, in 1992, possibly on a VA fee basis, but there are no records from St. Mary's in the file.  On remand, an attempt should be made to obtain those records.

Finally, the Board notes that the Veteran, in his hearing testimony, essentially indicated ongoing treatment for all these disabilities.  As this claim is being remanded, and as the most recent evidence of record in the Veteran's claims folder is from April 2014, over a year and a half ago, on remand, the RO should ensure all currently treatment records have been associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any psychiatric, right hand and wrist, or left foot and ankle problems.  After obtaining any required releases, please associate all identified outstanding treatment records with the Veteran's claims file.  On remand, the RO MUST specifically request any records from any Des Moines, Iowa, VA facilities dated from 1976 to 1989.  In addition, the RO must obtain any records from 1992 from St. Mary's Hospital in Knoxville, Tennessee, pertaining to ankle surgery.  Finally, the RO must associate any VA treatment records dated from April 2014 to the present with the Veteran's claims folder.  If any such requested records are unavailable, the RO should so note in the Veteran's claims file.

2. Thereafter, and to include any further development the RO may deem warranted, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal is denied, please furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






